DETAILED ACTION
	This Office Action is in response to the response filed 11/16/2021 and the Examiner Interview held 01/04/2022.
	Claims 1-20 are pending.
	Claims 11 and 17 are amended herein below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend Claims 11 and 17 as shown:

Claim 11:
The computer-implemented method of claim 1, repeating said moving step, responsive to a subsequent lookup for the specified key.[[

Claim 17:
The computer-implemented method of claim 14, repeating said moving step, responsive to a subsequent lookup for the specified key.[[

Authorization for this examiner’s amendment was given in an interview with Gaspare J. Randazzo on 01/04/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 14, and 20, the combination of Shivashankaraiah, Eichenberer, and Goel as applied in the Office Action dated 08/19/2021 fails to teach the claimed limitations.  Specifically, as discussed on pages 9-10 of Applicant’s remarks filed 11/16/2021, the references do not disclose the multi-tiered LRU ordering as described by the claims.  An updated search of available prior art failed to identify teachings, alone or in combination, to overcome these deficiencies in a manner which would anticipate or render the claimed invention obvious.
Claims 2-13 and 15-19 are dependent from, and therefore allowed for at least the same reasoning, as corresponding independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/ Primary Examiner, Art Unit 2138